NUMBER 13-11-00744-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


BNP OIL AND GAS PROPERTIES, LTD.,                                            Appellant,

                                            v.

TOBY SHOR AND
SEASHORE INVESTMENTS MANAGEMENT TRUST,                                       Appellees.


               On appeal from the County Court at Law No. 3
                        of Nueces County, Texas.



                          MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

      BNP Oil and Gas Properties, Ltd., perfected an appeal from a judgment entered in

trial court cause number 09-60343-3 by the County Court at Law No. 3 of Nueces County,

Texas. This appeal was originally docketed in appellate cause 13-11-00413-CV. In

that cause, appellant filed a motion to voluntarily dismiss the appeal. By order, the Court
granted the motion and ordered the appeal of BNP Oil and Gas Properties, Ltd. to be

severed and placed in this cause for disposition. See TEX. R. APP. P. 42.1(a).

       The Court, having considered the documents on file and BNP Oil and Gas

Properties, Ltd.’s motion to voluntarily dismiss the appeal, is of the opinion that the motion

should be granted.      The motion to dismiss is granted, and the appeal is hereby

DISMISSED.      Costs will be taxed against appellant.        See id. R. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").          Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.

                                                                        PER CURIAM


Delivered and filed the
1st day of December, 2011.




                                              2